Citation Nr: 0823993	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in June 2004 
and March 2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The March 2006 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in July 2004. 38 
C.F.R. § 3.159(c)(4).  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Entitlement to TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

In the present case, the veteran has the following service-
connected disabilities:  post-traumatic stress disorder 
(50%), pleural cavity injury with retained foreign body 
(40%), gun shot wound to low back with scars (20%), gun shot 
wound to the abdomen and laparotomy scar (10%), gun shot 
wound to the left elbow with history of brachial plexus 
injury (10%), tinnitus (10%), gun shot wound with retained 
foreign body to the right upper arm (10%), gun shot wound 
with retained foreign body of the posterior neck (10%), 
carpal tunnel syndrome of the left hand (10%), and gun shot 
wound scar with retained foreign body of the intracranial 
left frontal area (0%).  He has a combined service-connected 
disability rating of 90%.  Thus, the veteran meets the 
threshold requirement for TDIU.  

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

Finally, marginal employment shall not be considered 
substantially gainful employment and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).

In this case, the record indicates that the veteran is 
currently employed.  At the July 2004 VA examination for 
PTSD, the veteran reported that he "is self-employed as a 
real estate manager, earning approximately $53,000 annually.  
The veteran also owns rental income investments and is 
supported by a 90% service-connected VA disability in the 
amount of approximately $1667 per month. ..."

The Board notes that the veteran's attorney argues, "The 
fact that the veteran has received income from a business 
venture does not necessarily lead to the conclusion that he 
is able to be considered employable."  The Board agrees.  
However, the evidence indicates that the veteran is, in fact, 
employed; and the record contains no evidence to the 
contrary.

It has not been stated by any medical authority that the 
veteran's service-connected 
disabilities actually preclude employment.  

The Board notes that the veteran underwent a private 
rehabilitation evaluation and employment assessment by a 
licensed psychologist, Dr. E.M.T., in June 2001.  Dr. E.M.T. 
noted that the veteran was employed as a real estate 
broker/investor and that he had been self employed for 30 
years on and off.  Dr. E.M.T. noted that the veteran was 
unable to perform many of the physical aspects of his job in 
that he would often do some of the repair and maintenance 
work on the various real estate investments that he made but 
that it had become necessary for him to hire that work out.  
Dr. E.M.T. noted that there had been many years based on the 
veteran's Social Security records, that he had showed no 
earnings at all and that there were many years where his 
earnings were below poverty level.  Dr. E.M.T. stated that 
based on her interview with the veteran and a review of his 
records, it was her professional opinion that he was not 
functioning at the level that he should be in order to make 
an average wage for a real estate broker/investor.  Dr. 
E.M.T., however, did not indicate that the veteran's service-
connected disabilities precluded substantially gainful 
employment.  

In addition, the veteran underwent a PTSD VA examination in 
October 2001.  The veteran reported that he was self-employed 
and that he bought houses, fixed them up, and either resold 
them for a profit or rented them.  The VA examiner noted that 
the veteran was asked to talk about his understanding of the 
reason for the examination, and that the veteran stated, "My 
understand is ... that I have a problem with continuing with my 
present type of employment.  During the course of discussions 
with the [VA] and the American Legion, I have been judged to 
be disabled, but to what degree?  As I get older, the wounds 
from Vietnam seem to be progressive, so that the anger, the 
trauma, and the different things that are occurring in my 
life, the question of whether or not I can be gainfully 
employed other than by myself remains an issue."  After 
mental status examination, the October 2001 VA examiner 
assigned a GAF of 45 and noted that the veteran experienced 
serious symptoms that cause serious problems of employment 
and with social relating.  The VA examiner, however, did not 
indicate that the veteran's service-connected disabilities 
precluded substantially gainful employment.  

Further, after mental status examination, the July 2004 VA 
examiner noted that the veteran appeared competent to handle 
his own funds and affairs and that industrial adaptability 
and capability seemed good.

While there is no doubt that the veteran exhibits employment 
impairment due to his service-connected disabilities, the 
Board finds that the level of impairment to his employment is 
adequately reflected in the disability evaluations that he 
currently receives for his disorders.  The veteran is 
currently rated as a combined 90 percent disabled.  However, 
in this case, there is no reason for the Board to conclude 
that, at the current time, the veteran's service-connected 
disabilities produce unemployability.  
  
Based on the foregoing evidence, the Board finds that a TDIU 
is not warranted.  Specifically, the record demonstrates that 
the veteran's service-connected disabilities, in and of 
themselves, are not of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
38 C.F.R. § 4.3 (2007).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


